Citation Nr: 1737874	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1974 to November 1977.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.     

The Veteran presented testimony before the Board in February 2013; the transcript has been associated with the claims folder.

These matters were previously before the Board in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with the December 2014 Remand.  The Veteran testified at the December 2014 hearing that he sought treatment at the Salem VA Medical Center (VAMC) as early as November 1977.  He testified that he went to the Hampton VAMC as well.  Furthermore, the Veteran indicated that he had elevated blood sugar readings in 1987 at Salem VAMC and was officially diagnosed with diabetes mellitus in approximately 1989.  The Remand directed the AOJ to obtain complete VA clinical records from the Salem and Hampton VAMCs dated from November 1977 to the present.  It further directed that all requests for records and their responses must be associated with the claims file.  

Following the remand, additional records were associated with the claims file, such as Hampton VAMC records from 1996, but it is unclear whether records from 1977 to the present were requested.  Thus, such records should be requested, and all requests and responses should be documented in the claims file.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).   
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete VA clinical records from the Salem and Hampton VAMCs dated from November 1977 to the present.  All requests for records and their responses must be associated with the claims file.

2.  After completing any additional development warranted, to include requesting VA examination addenda if new evidence is located,  readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




